 LICENSE AGREEMENT

This Agreement is made this 13th day of March, 2006 (“Effective Date”) by and
between Technest Holdings Inc., a Nevada corporation (“Licensor”), and Markland
Technologies Inc., a Florida corporation (“Licensee”).

BACKGROUND

WHEREAS, Licensor wishes to license to Licensee, and Licensee wishes to license
from Licensor, on a perpetual, exclusive, worldwide basis certain patents,
products, trade secrets and technologies related to imaging, detection and
surveillance systems and security.

NOW, THEREFORE, in consideration of the mutual promises in this Agreement and
for other good and valuable consideration, the parties hereby agree as follows.

AGREEMENT

1.

DEFINITIONS.

1.1

“Agreement Year” means any 12-month period during the License Term commencing on
the Effective Date.

1.2

“License Term” has the meaning ascribed to it in Section 2.2.

1.3

“Licensed Intellectual Property” means, subject to any rights of the United
States Government obtained in connection with its development, (i) the Licensed
Patents, (ii) all trade secrets, proprietary information and other intellectual
property currently developed or currently under development by Licensor and/or
any of its subsidiaries that it currently owns or has transferable rights to
including, without limitation, all such trade secrets, proprietary information
and other intellectual property underlying the products and services listed on
Schedule A including without limitation, in each instance, all specifications,
engineering drawings, schematics, bills of materials, software source code and
algorithms, wiring diagrams, test procedures, assembly drawings, PCB artwork,
and other documents or files that would be required to manufacture, test and/or
improve such products and services with no limitations (collectively, the
“Proprietary Information”), and (iii) the Licensor Improvements.

1.4

“Licensed Patents” means the Patents, Patent registrations and  Patent
applications identified on Schedule B and any and all Patents related thereto or
improvements or enhancements derived therefrom or from any such improvements or
enhancements.

1.5

“Licensee Improvements” means any enhancement to or  modification or improvement
of the Licensed Patents and/or the Proprietary Information created by or on
behalf of Licensee and/or any of its subsidiaries.

1.6

“Licensor Improvements” means any enhancement to or  modification or improvement
of the Licensed Patents and/or the Proprietary Information created by or on
behalf of Licensor and/or any of its subsidiaries.

1.7

“Net Gross Profits” means Net Sales minus all material costs, direct labor
costs, sales, marketing and distribution costs and the amortization of
development costs incurred by the Licensee, all as determined in accordance with
U.S. generally accepted accounting principles (“GAAP”).

1.8

“Net Sales”

 means revenues received and recognized in accordance with GAAP, as follows: the
invoice price of Royalty-Bearing Products sold or licensed by Licensee to third
parties, less, to the extent included in such invoice price the total of: (i)
ordinary and customary trade discounts actually allowed; (ii) credits, rebates
and returns (including, but not limited to, wholesaler and retailer returns);
(iii) freight, postage, insurance and duties paid for and separately identified
on the invoice or other documentation maintained in the ordinary course of
business; (iv) any revenues designated as bad debts; and (v) excise taxes, other
consumption taxes, customs duties and compulsory payments to governmental
authorities actually paid and separately identified on the invoice or other
documentation maintained in the ordinary course of business.

1.9

"Patents" means United States and foreign patents and utility models and
applications therefor and all reissues, divisions, re-examinations, renewals,
extensions, provisionals, continuations and continuations-in-part.

1.10

“Royalty-Bearing Product” means:  (i) a product the manufacture, use, offer for
sale, sale or importation of which, absent the license granted in Section 2.1,
would infringe one or more Valid Claims; or (ii) a service the performance,
offering for sale, or sale of which, absent the license granted in Section 2.1,
would infringe one or more Valid Claims.

1.11

“Valid Claim”

 means: (i) any claim of an application for a  Licensed Patent, provided that
such application still is pending; or (ii) any claim of a valid issued Licensed
Patent, provided that such patent has not expired, and has not been held invalid
in a decision of a court of competent jurisdiction, and has not been disclaimed
or admitted to be invalid or unenforceable through reissue or otherwise.

2.

LICENSE RIGHTS AND RESTRICTIONS.

2.1

Licensed Intellectual Property

.  Subject to the terms and conditions of this Agreement, Licensor hereby grants
to Licensee a perpetual, worldwide, exclusive, sub-licensable right and license
to make, have made, use, sell, offer for sale and import products and provide
services and to practice any method under the Licensed Intellectual Property
throughout the License Term for all markets, applications and uses EXCLUDING,
HOWEVER, products to be sold to or for use by, and services to be provided to,
 the United States Department of Defense (including but not limited to the U.S.
Army, U.S. Navy, U.S. Air Force and U.S. Marine Corp.) and comparable defense
ministries of other countries, the United States Department of Homeland Security
(including the following Agencies: Federal Emergency Management Agency,
Transportation Security Administration, Customs and Border Protection,
Immigration and Customs Enforcement, Coast Guard, Secret Service and any
successor agencies performing comparable functions), the U.S. Department of
Energy, the U.S. Department of Justice, the U.S. Department of State, and the
U.S. intelligence agencies and comparable intelligence departments of other
countries (including, but not limited to, the Central Intelligence Agency, the
Federal Bureau of Intelligence, the Defense Intelligence Agency, National
Security Agency, National Geospatial Intelligence Agency, National
Reconnaissance Office and any successor agencies performing comparable
functions) and any local or state agencies of the United States performing
comparable functions (such excluded markets being herein referred to as the
“Retained Markets”).  Such license will be exclusive, even as to Licensor.
 Licensor shall be given prior written notice of any sublicense or transfer of
Licensee’s rights hereunder.  The foregoing license will only be transferable to
a party that agrees in writing to be bound by the terms of this Agreement in
connection with any merger, acquisition, consolidation, or other business
combination, or sale of all or substantially all of Licensee’s assets relating
to the Licensed Intellectual Property.  In the event that Licensor hereafter
creates any Licensor Improvements, Licensor shall give Licensee notice of same
and the opportunity to obtain all documentation with respect thereto to enable
Licensee to make use of same pursuant to the terms of this Agreement.   In the
event that Licensee hereafter creates any Licensee Improvements, Licensee hereby
grants to Licensor a perpetual, worldwide, exclusive, sub-licensable,
royalty-free right and license to make, have made, use, sell, offer for sale and
import products and provide services and to practice any method under such
Licensee Improvements throughout the License Term for the Retained Markets only.
 Licensee shall give Licensor notice of same and the opportunity to obtain all
documentation with respect thereto to enable Licensor to make use of same
pursuant to the terms of this Agreement.  Licensee shall be given prior written
notice of any sublicense or transfer of Licensor’s rights hereunder.  The
foregoing license to Licensor will only be transferable to a party that agrees
in writing to be bound by the terms of this Agreement in connection with a
merger, acquisition, consolidation, or other business combination, or sale of
all or substantially all of Licensor’s assets.  Any sub-licensee shall agree not
to exploit the Licensed Intellectual Property in any of the Retained Markets or
otherwise in violation of the terms of this Agreement.

2.2

Term

.  Subject to the terms and conditions of this Agreement, the term of the
license granted hereunder (the “License Term”) shall expire at the end of the
term of the last to expire Licensed Patent or unless terminated pursuant to
Section 4.

2.3

Proprietary Rights

.  Licensor owns all right, title and interest in and to the Licensed
Intellectual Property and reserves all intellectual property rights thereto,
subject to the terms and conditions of this Agreement.

2.4

Prosecution of Patents. During the time this Agreement is in effect, Licensor
will be solely responsible for the prosecution of patent applications with
respect to the Licensed Patents and the maintenance of the Licensed Patents.
 Licensor shall, promptly after the Effective Date, deliver to Licensee copies
of all files, information and materials related to the Licensed Patents.
 Licensor shall not intentionally abandon any Patent or Patent application
included in the Licensed Patents without notifying Licensee and giving Licensee
the right to take over the prosecution and/or maintenance, at Licensee’s own
expense, of any such Patent or Patent application.  Licensor, at its expense,
must enforce any Licensed Patent against infringement by third parties in the
Retained Markets and it is entitled to retain recovery from such enforcement.
 If Licensor does not file suit against an infringer of a Licensed Patent in the
Retained Markets within 6 months after obtaining knowledge of such infringement,
then Licensee may enforce any Licensed Patent on behalf of itself and Licensor
and shall be entitled to retain all recoveries from such enforcement. Licensee,
at its expense, must enforce any Licensed Patent against infringement by third
parties in all markets and applications other than the Retained Markets and it
is entitled to retain recovery from such enforcement.  If Licensee does not file
suit against an infringer of a Licensed Patent in a market or application other
than the Retained Markets within 6 months after obtaining knowledge of such
infringement, then Licensor may enforce any Licensed Patent on behalf of itself
and Licensee and shall be entitled to retain all recoveries from such
enforcement. In any infringement suit or dispute, the parties agree to cooperate
fully with each other. At the request and expense of the party bringing suit,
the other party will permit access to all relevant personnel, records, papers,
information, samples, specimens, etc., during regular business hours.
 Notwithstanding the foregoing, Licensor hereby notifies Licensee of the
existence of a claim of Respironics, Inc. with respect to the alleged violation
of a confidentiality agreement in connection with a Patent application that
Licensor has applied for.  Licensee shall be solely responsible for the
prosecution and defense of any Patent rights with respect thereto.

2.5

COMPENSATION

.  In consideration of the license of rights affected by this Agreement,
Licensee shall pay Licensor a royalty equal to 25% of “Net Gross Profits” with
respect to Royalty Bearing Products sold with respect to which the Licensee has
received final payment during each calendar quarter after the date hereof, such
royalty to be payable in accordance with the terms of this Section 2.5.

(a)

Royalty Reporting and Payment.  Licensee shall make quarterly written reports to
Licensor within 60 days after the end of each calendar quarter.  Each such
report must in reasonable detail explain the basis for the royalty due hereunder
as a result of receipts from Net Sales during the previous quarter.  Licensor
shall treat such reports as the confidential information of Licensee, and shall
not disclose it to third parties.  Concurrently with the making of each such
report, Licensee shall pay Licensor the royalty due, if any, in relation to such
report.

(b)

Minimum Royalty Payments.  The Licensee agrees to make royalty payments of not
less than $300,000 in the aggregate with respect to Net Sales occurring during
the first three years after the date hereof and royalty payments of not less
than $150,000 with respect to Net Sales occurring in each year thereafter,
provided that if Licensee has not sold sufficient quantities of Royalty Bearing
Products to generate such minimum royalty payments Licensee may nevertheless
make royalty payments in excess of the amounts that would otherwise be required
to be paid in order to achieve such minimum royalty payments.  In the event that
the Licensee fails to make such minimum royalty payments, the Licensor shall be
entitled, upon not less than 30 days written notice from Licensor to Licensee,
to terminate the exclusive nature of the rights granted hereunder, and, in the
event that such failure is as a consequence of a default by the Licensee in the
payment of royalty payments required to be made hereunder the Licensor shall, in
addition, have the right to terminate this Agreement in accordance with the
provisions of Section 4.3 hereof.

(c)

Records; Inspection.  Licensee shall keep complete, true and accurate books of
account and records for the purpose of determining the royalty amounts payable
hereunder.  Such books and records must be kept at the principal place of
business of Licensee for a period of not less than two years following the end
of the calendar quarter to which they pertain.  Licensor may audit such books to
ensure Licensee’s compliance with this Agreement, provided that each such audit:
(i) occurs during business hours, and upon no less than ten business days notice
to Licensee; (ii) is conducted by a certified public accountant chosen by
Licensor and approved by Licensee, such approval not to be unreasonably
withheld; (iii) the results of such audit are considered the confidential
information of Licensor, and both Licensor and the auditor will be required to
sign a non-disclosure and non-use agreement limiting disclosure and use of such
information; and (iv) occurs no sooner than one year after the most recent prior
audit.  Licensor shall pay all expenses relating to each audit, unless an audit
reveals an underpayment exceeding 10% of the amount stated for the period
covered by the audit, in which case all costs relating to the inspection and any
unpaid amounts will be paid by Licensee.

3.

MUTUAL REPRESENTATIONS AND WARRANTIES

.           3.1    Licensor

. Licensor represents and warrants to Licensee as follows:  Licensor is a
corporation duly incorporated and in good standing under the laws of the State
of Nevada.  Licensor has the right and authority to enter into this Agreement
and to carry out its obligations hereunder, without the need for any further
approval of its board of directors or shareholders. All action on Licensor’s
part required for the lawful execution and delivery of this Agreement has been
taken.

3.2

Licensee

.  Licensee represents and warrants to Licensor as follows:  Licensee is a
corporation duly incorporated and in good standing under the laws of the State
of Florida.  Licensee has the right and authority to enter into this Agreement
and to carry out its obligations hereunder, without the need for any further
approval of its board of directors or shareholders. All action on Licensee’s
part required for the lawful execution and delivery of this Agreement has been
taken.

4.

TERMINATION

.  This Agreement may be terminated prior to the end of the License Term:

4.1

upon the mutual written consent of Licensor and Licensee;

4.2

by Licensee at any time upon 180 days written notice; and

4.3

by Licensor upon written notice to Licensee in the event of a material breach of
the payment obligations of this Agreement, which shall not have been cured by
the Licensee within 30 days of receipt of notice by Licensee of notice of such
breach from Licensor.

For avoidance of doubt, no breach by Licensee other than a material breach of a
payment obligation or of Section 2.1 will entitle Licensor to terminate this
Agreement or the licenses granted herein.  Nothing herein shall preclude either
party from seeking money damages or injunctive relief to prevent unauthorized
use of the License Intellectual Property or either party’s confidential
information in the event of a breach of this Agreement.  In addition to such
relief, the breaching party shall indemnify, defend and hold the non-breaching
party harmless against any loss, cost, expense, claim or liability resulting
from the breaching party’s breach of the obligations contained herein.

4.4

Rights Upon Termination

.  If this Agreement is terminated prior to the end of the License Term, all
license rights granted pursuant to Section  herein shall terminate immediately
and each party shall immediately return to the other any and all confidential
materials of the other in its possession.

5.

REPRESENTATIONS AND WARRANTIES

.  Licensor represents and warrants to Licensee:

5.1

Registered Intellectual Property

.  All of the Licensed Patents filed are, to Licensor’s knowledge, valid and
subsisting, except with respect to the claims of Respironics, Inc. noted above.
 Licensor has no knowledge of any information, materials, facts, or
circumstances, including any information or fact that would constitute prior
art, that would render any claim of any Licensed Patent invalid or
unenforceable, and Licensor has not knowingly misrepresented, or knowingly
failed to disclose, any facts or circumstances in any Licensed Patent
application that would constitute fraud or a misrepresentation with respect to
such application or that would otherwise affect the validity or enforceability
of any Licensed Patent.

5.2

No Licenses

.  As of the Effective Date, there are no license agreements in effect relating
to the Licensed Intellectual Property, other than the agreement with
Respironics, Inc noted above and any other license agreements related to the
software in the FaceCam.

5.3

Ownership

. Licensor owns and has good and exclusive title to, the Licensed Intellectual
Property free and clear of any lien or encumbrance with the exception of the
Patent application being contested by Respironics, Inc.

5.4

No Third-Party Infringement

.  To the knowledge of Licensor, no person has infringed or misappropriated, or
is infringing or misappropriating, the Licensed Intellectual Property.

5.5

DISCLAIMER

.  EXCEPT FOR THE WARRANTIES EXPLICITLY SET FORTH IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, WHETHER ORAL OR
WRITTEN, WHETHER EXPRESS, IMPLIED, OR ARISING BY STATUTE, CUSTOM, COURSE OF
DEALING OR TRADE USAGE, WITH RESPECT TO THE SUBJECT MATTER HEREOF, IN CONNECTION
WITH THIS AGREEMENT.  EACH PARTY SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED
WARRANTIES OR CONDITIONS OF TITLE, MERCHANTABILITY, AND FITNESS FOR A PARTICULAR
PURPOSE.

.6.        MISCELLANEOUS

6.1

Counterparts

. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.

6.2

Headings

. The section and other headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

6.3

Severability

. If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

6.4

Compliance with Laws

. Notwithstanding anything contained in this Agreement to the contrary, the
obligations of the parties shall be subject to all laws, present and future, of
any government having jurisdiction over the parties and this transaction, and to
orders, regulations, directions or requests of any such government.

6.5

Confidentiality of Terms

.  The parties hereto shall keep the terms and existence of this Agreement and
the identities of the parties hereto confidential and shall not now or hereafter
divulge any of this information to any third party except: (a) with the prior
written consent of the other party; (b) as otherwise may be required by law or
legal process, including in confidence to legal and financial advisors in their
capacity of advising a party in such matters; (c) during the course of
litigation, so long as the disclosure of such terms and conditions are
restricted in the same manner as is the confidential information of other
litigating parties; (d) in confidence to its legal counsel, accountants, banks
and financing sources and their advisors solely in connection with complying
with financial transactions; (e) in confidence (and under confidentiality
provisions) to its legal counsel, business advisors, accountants, banks and
financing sources and their advisors solely in connection with merger and
acquisition and related transactions; or (f) creditors and other parties related
to the wind down of operations of the Seller.

6.6

Governing Law; Jurisdiction

. Any claim arising under or relating to this Agreement shall be governed by the
internal substantive laws of the Commonwealth of Massachusetts without regard to
principles of conflict of laws.  Each party hereby agrees to jurisdiction and
venue in the courts of the Commonwealth of Massachusetts or the Federal courts
sitting therein for all disputes and litigation arising under or relating to
this Agreement.    

6.7

Entire Agreement; Interpretation

.  The terms and conditions of this Agreement, including its exhibits, schedules
and sections constitute the entire agreement between the parties with respect to
the subject matter hereof, and merge and supersede all prior and contemporaneous
agreements, understandings, negotiations and discussions.  Neither of the
parties shall be bound by any conditions, definitions, warranties,
understandings, or representations with respect to the subject matter hereof
other than as expressly provided herein.  No oral explanation or oral
information by either party hereto shall alter the meaning or interpretation of
this Agreement. The terms “includes” and “including” are not limiting.  No
amendments or modifications shall be effective unless in writing, signed by
authorized representatives of both parties. These terms and conditions will
prevail notwithstanding any different, conflicting or additional terms and
conditions that may appear on any purchase order, acknowledgment or other
writing not expressly incorporated into this Agreement.

6.8

Survival

.  The provisions of Sections ,  (but only with respect to amounts due prior to
termination),  and  shall survive the termination of this Agreement.

6.9

General

. The parties hereto are independent contractors. Neither party has any express
or implied right or authority to assume or create any obligations on behalf of
the other or to bind the other to any contract, agreement or undertaking with
any third party. Nothing in this Agreement shall be construed to create a
partnership, joint venture, employment or agency relationship. Failure by either
party to enforce any term of this Agreement shall not be deemed a waiver of
future enforcement of that or any other term in this Agreement or any other
agreement that may be in place between the parties.  This Agreement is for the
sole benefit of the parties hereto and their permitted assigns and nothing
herein, express or implied, is intended to or will confer upon any other person
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.  The terms and conditions of this Agreement
shall inure to the benefit of Licensee, its successors, assigns and other legal
representatives, and shall be binding upon Licensor, its successors, assigns and
other legal representatives.

6.10

Notices

: All notices required or permitted to be given hereunder shall be in writing,
shall make reference to this Agreement, and shall be delivered by hand, or
dispatched by prepaid air courier or by registered or certified airmail, postage
prepaid, addressed as follows:

If to Licensee




If to Licensor




Robert Tarini, President

Markland Technologies, Inc.

88 Royal Little Drive

Providence, RI 02904




Legal Department

8 Faneuil Hall

3rd Floor

Boston, MA 02109

With a copy to:

With a copy to:

Jonathan Bell, Esq.

Greenberg Traurig, LLP
One International Place

Boston, MA 02110

David A. Broadwin, Esq.

Foley Hoag LLP

155 Seaport Boulevard

Boston, Massachusetts 02210




Such notices shall be deemed served when received by addressee or, if delivery
is not accomplished by reason of some fault of the addressee, when tendered for
delivery.  Either party may give written notice of a change of address and,
after notice of such change has been received, any notice or request shall
thereafter be given to such party at such changed address.

[THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK.]





[SIGNATURE PAGE TO LICENSE AGREEMENT]




IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date:

Licensor:

Licensee:

TECHNEST HOLDINGS, INC.

MARKLAND TECHNOLOGIES, INC.




By:  /s/ Joseph Mackin

By:  /s/ Robert Tarini

By:  Joseph . Mackin

By:  Joseph Mackin

Title:  Chief Executive Officer

Title:  Chief Executive Officer









